DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I, claims 1-3, 5, 6 and 9-16, in the reply filed on October 23, 2020 is acknowledged.  The traversal is on the ground(s) that 1) "the demarcation between species is arbitrary, without regard to common aspects between species"; 2) "the election/restriction requirement is not supported by a showing or allegation of "serious burden". This is not found persuasive because 1) MPEP section 806.04(f) clearly indicates that restriction between distinct species may be proper if the species are mutually exclusive; 2) as indicated in the restriction requirement mailed to applicant on April 30, 2020, serious burden of distinct species was established due to the different search strategies and different search queries that would be required; the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 7, 8, 17-25 and 43-52 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 23, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 4, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "plurality of LED chips" and "each LED chip of the plurality of LED chips is coupled with a different die attached pad of the plurality of die attach pads" (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1-3, 5, 6, 9-16 are objected to because of the following informalities: a comma should be inserted after package (clams 1 and 12, line 1); "are" should read "is" claim 9, line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a contact pad", as recited in claim 9, is unclear as to whether said limitation is the same as or different from "a contact pad", as recited in claim 1.
The claimed limitation of "an opening", as recited in claim 9, is unclear as to whether said limitation is the same as or different from "at least one opening", as recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 and 13 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsin Chen et al. (2004/0188696).
As for claim 12, Hsin Chen et al. show in Figs. 1A-1E and related text a light emitting diode (LED) package comprising: 
a submount 10 comprising a first face 16, a second face 18 that opposes the first face, a first die attach pad 50 on the first face, a second die attach pad 50 on the first face, a first plurality of vias 121 registered with the first die attach pad, and a second plurality of vias 122 registered with the second die attach pad; and 
an LED chip 24 comprising a primary light emitting face, a mounting face that opposes the primary light emitting face, an anode contact pad 40 on the mounting face, and a cathode contact pad 40 on the mounting face; 
wherein the anode contact pad is coupled with the first die attach pad, and the cathode contact pad is coupled with the second die attach pad.

As for claim 12, Hsin Chen et al. show the first plurality of vias is electrically coupled with the first die attach pad, and the second plurality of vias is electrically coupled with the second die attach pad (Fig. 1E).

Allowable Subject Matter
Claims 1-3, 5, 6, 9-11 and 14-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the contact pads defines at least one opening that is registered with the at least one via", as recited in claim 1; "the anode contact pad comprises a plurality of openings, and openings of the plurality of openings are registered with vias of the first plurality of vias", as recited in claim 14, "the cathode contact pad comprises a plurality of openings, and openings of the plurality of openings are registered with vias of the second plurality of vias", as recited in claim 15; and "the anode contact pad comprises a first plurality of openings, and openings of the first plurality of openings are registered with vias of the first plurality of vias; and the cathode contact pad comprises a second plurality of openings, and openings of the second plurality of openings are registered with vias of the second plurality of vias", as recited in claim 16.
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811